                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION




    UNITED STATES OF AMERICA,
                                                 CR 18–20–BU–DLC
                      Plaintiff,

        vs.                                        ORDER

    ANTHONY COLE DANIELS,

                      Defendant.




       Before the Court is Defendant Anthony Cole Daniels’s motion to suppress

(Doc. 18). The Court held a hearing on the issues presented in the motion on

October 15, 2018. The Court denies the motion.

                             FACTUAL BACKGROUND

       Daniels has been charged with 21 U.S.C. § 846, Conspiracy to Distribute

Methamphetamine; 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, Possession with

Intent to Distribute Methamphetamine; and 18 U.S.C. § 922(g)(1), Prohibited

Person in Possession of a Firearm. The physical evidence that provides grounds

for these charges was found and seized pursuant to a search of Daniels’s residence

on June 7, 2018.
                                        1
 
      In 2010, Daniels was convicted by the State of Montana of one count of

criminal production or manufacture of dangerous drugs, in violation of Montana

Code Annotated § 45-9-110, and one count of operating an unlawful clandestine

laboratory, in violation of Montana Code Annotated § 45-9-132. Daniels was

sentenced to two concurrent terms of twenty years imprisonment with ten years

suspended. Daniels was also required by state law to register as a violent offender.

See Mont. Code Ann. § 46-23-502(13)(a).

      On April 25, 2013, Daniels was paroled from his Montana state sentence.

Pursuant to his conditions of parole, Daniels agreed that “[u]pon reasonable

suspicion, as ascertained by a Probation/Parole Officer, [his] person, vehicle,

and/or residence may be searched at any time, day or night, . . . without a warrant

by a Probation/Parole Officer . . . .” (Doc. 20-2 at 1.) He also agreed that that

“[his] residence must be approved by a Probation/Parole Officer” and that he

would “not change [his] place of residence without first obtaining written

permission from Probation/Parole Officer.” (Doc. 22-1 at 1.) Daniels was also

subject to ongoing registration requirements due to his classification as a violent

offender.

      Prior to June 7, 2018, state probation and law enforcement officers became

aware that Daniels was not living at his last-registered address. Detective Daniel


                                          2
 
Hayden heard from a confidential informant that Daniels was residing at a specific

non-reported residence, a trailer located on Bozeman Trail Road, with his wife,

“Sue.” The same informant told Hayden that Daniels was again involved in drug

activity. Hayden verified that: 911 calls associated Daniels with Susan Guinn;

Guinn lived on Bozeman Trail Road; and Daniels was a violent offender on parole.

      On June 6, 2018, Hayden traveled to the Bozeman Trail residence, where he

noted: two vehicles registered to Daniels parked at the residence; a male

resembling Daniels working in the yard; and mail with Daniels’s name in the

mailbox. The same day, Montana Probation Officer John Madigan went to

Daniels’s last-registered address. He looked through the windows and saw that the

residence was empty of furniture and other household items. Although a vehicle

registered to Daniels was parked outside the residence, Madigan believed, due to

the emptiness of the residence, that Daniels had moved out.

      At 9:30 a.m. on June 7, 2018, Madigan, Hayden, and five other law

enforcement officers arrived at the Bozeman Trail residence. Madigan knocked on

the door to the trailer several times, announcing “Probation and Parole.” Daniels

opened the door, naked. Because he believed that Daniels posed a safety threat to

the officers, Madigan walked with Daniels to a bedroom, where Daniels got

dressed, instead of waiting outside for Daniels to return fully clothed. Madigan


                                         3
 
asked Daniels if there were weapons in the residence, and Daniels told him that

there were weapons in the spare bedroom next door. After officers handcuffed

Daniels and his girlfriend Guinn, Daniels admitted that he had moved into Guinn’s

residence without Madigan’s permission. He also admitted that he had failed to

update the violent offender registry as required by law.

      Officers proceeded to search the residence while Daniels and Guinn were

transported to jail. They found over $40,000 in cash, approximately 1.5 pounds of

methamphetamine, approximately 2 pounds of marijuana, 27 firearms, drug

paraphernalia, and chemical precursers. While in custody, Daniels made self-

incriminating statements over the telephone, which were recorded.

      Daniels was indicted on August 29, 2018. Trial is scheduled for November

5, 2018.

                                LEGAL STANDARD

      Generally, a criminal defendant seeking to suppress evidence bears the

burden of establishing a violation of his Fourth Amendment rights. Rakas v.

Illinois, 439 U.S. 128, 130 n.1 (1978). However, because warrantless searches are

presumed unreasonable, the government bears the burden of proving the existence

of an exception to the general warrant requirement. United States v. Vasey, 834

F.2d 782, 785 (9th Cir. 1987). The appropriate standard is whether the government


                                         4
 
has met its burden by a preponderance of the evidence. United States v. Matlock,

415 U.S. 164, 178 n.14 (1974).

                                    DISCUSSION

      Courts “‘examine the totality of the circumstances’ to determine whether a

search is reasonable within the meaning of the Fourth Amendment.” Samson v.

California, 547 U.S. 843, 848 (2006) (alteration omitted) (quoting United States v.

Knights, 534 U.S. 112, 118 (2001)). “Whether a search is reasonable ‘is

determined by assessing, on the one hand, the degree to which it intrudes upon an

individual’s privacy and, on the other, the degree to which it is needed for the

promotion of legitimate governmental interests.’” Id. (quoting Knights, 534 U.S.

at 118–19). However, “before conducting a warrantless search pursuant to a

parolee’s parole condition, law enforcement officers must have probable cause to

believe that the parolee is a resident of the house to be searched.” Motley v. Parks,

432 F.3d 1072, 1080 (9th Cir. 2005) (en banc), overruled on other grounds by

United States v. King, 432 F.3d 1072 (9th Cir. 2012) (en banc).

      Daniels argues that law enforcement officers should not have knocked on the

door of the Bozeman Trail residence on the morning of June 7. He claims that the

officers had no right to be at the residence at that time and that they conducted an




                                          5
 
unconstitutional, warrantless search by knocking on the door and announcing

themselves as “Probation and Parole.”

      Daniels does not dispute that the search was justified if the officers acted

lawfully in escorting Daniels to the bedroom to get dressed, as Daniels clearly

admitted that he was in violation of his parole conditions, including his admissions

that he was living in the residence and that he was in possession of firearms

physically located within the residence. Rather, Daniels argues that Madigan

lacked reasonable suspicion that Daniels was out of compliance with his parole

conditions, making it unreasonable for law enforcement officers to pay a visit to

the Bozeman Trail residence. Even assuming—as Daniels does in his brief—that

law enforcement officers could not lawfully knock on the door of the Bozeman

Trail residence without a reasonable suspicion that Daniels was violating his parole

conditions, the Court disagrees.

      Following an evidentiary hearing on Daniels’s motion, the Court concludes

that law enforcement acted reasonably at all points leading to the search. Law

enforcement officers believed—and were justified in believing under any

standard—that Daniels had vacated his former residence and moved into the

Bozeman Trail residence. Because Daniels was a violent offender and parolee




                                          6
 
subject to registration requirements, Madigan had reasonable suspicion that

Daniels was in violation of his parole conditions.

      The Court must look to the “totality of the circumstances” to determine

whether an officer has a “reasonable suspicion”—defined as a “particularized and

objective basis”—“for suspecting legal wrongdoing.” United States v. Arvizu, 534

U.S. 266, 273 (2002). Prior to knocking on the door of the Bozeman Trail

residence, Madigan knew, based on his own observations and investigation and on

the information relayed to him by Hayden, that: (1) 911 calls associated Daniels

with Guinn; (2) Guinn lived at the residence; (3) Daniels’s mail was in the mailbox

on June 6; (4) two of Daniels’s vehicles were parked there on June 6; (5) a man

resembling Daniels was working in the yard on June 6; and (6) Daniels’s last

residence was empty of furniture and household options. The officers’

investigation revealed information consistent with a report from a confidential

informant that Daniels and Guinn were married and living together in the Bozeman

Trail residence, and that informant also reported that Daniels was involved in

illegal drug activity. Under the totality of the circumstances, Madigan had a

particularized and objective basis for his belief that Daniels was living in the

Bozeman Trail residence, out of compliance with the terms of his parole.




                                          7
 
      At the suppression hearing, Daniels contended that the government effects a

search whenever it “gain[s] visual access to the interior of a dwelling.” United

States v. Winsor, 846 F.2d 1569, 1572 (9th Cir. 1988) (en banc). In Winsor, the

Ninth Circuit held that a search for Fourth Amendment purposes was effectuated

when law enforcement officers essentially went on a fishing expedition,

commanding residents of a hotel room to open their doors until they found behind

one of the doors a couple of bank robbers and their spoils. Id. As the Ninth

Circuit later summarized, “Winsor supports the proposition that a Fourth

Amendment search occurs when police command a person to reveal something in

which he would otherwise have a reasonable expectation of privacy and that thing

or that area is revealed as a result of the command.” United States v. Pope, 686

F.3d 1078, 1082 (9th Cir. 2012).

      Winsor is distinguishable. Here, unlike in Winsor, the defendant does not

suggest that he “did not open his door voluntarily.” Id. at 1081 (citing Winsor, 846

F.2d at 1572). The law enforcement officers on the scene at the Bozeman Trail

residence did not abuse authority in order to gain access to the interior of the home.

Further, no incriminating evidence was found—aside from Daniels’s physical

presence in an unregistered residence—until after Daniels admitted to three distinct

violations of the terms of his parole: (1) his move to an unregistered address; (2)


                                          8
 
his failure to update the Montana violent offender registry; and (3) his possession

of firearms.

      Nor is this case analogous to Florida v. Jardines, 569 U.S. 1 (2013), the

other case relied upon by Daniels at the suppression hearing. In Jardines, the

United States Supreme Court held that a Fourth Amendment search occurs when

law enforcement officers bring a trained narcotics dog into the curtilage of a home.

Id. at 3–5, 11–12. Daniels appears to be arguing that Madigan and his fellow

officers conducted a similar search by knocking on the door of the Bozeman Trail

residence, as they did so as part of their investigation into Daniels’s whereabouts.

However, in Jardines, the Court made it clear that, just like “Girl Scouts and trick-

or-treaters,” “a police officer not armed with a warrant may approach a home and

knock, precisely because that is ‘no more than any private citizen might do.’” Id.

at 9 (quoting Kentucky v. King, 563 U.S. 452, 469 (2011)). And this is true even

when “[p]olice officers . . . announce their presence loudly and . . . knock on the

door with some force.” King, 563 U.S. at 468. 

      What is more, even if—as Daniels appears to suggest—Madigan was

required to have probable cause to knock on the door on the morning of June 7, the

Court finds the standard met. As discussed above, officers did not simply rely on

an unverified tip from an informant but diligently investigated the circumstances


                                          9
 
by examining law enforcement records and paying visits to Daniels’s former

residence, as well as the Bozeman Trail address. Looking to the totality of the

circumstances, “a person of reasonable caution” would be justified in believing

that Daniels was living at the Bozeman Trail residence in violation of his parole

conditions. Florida v. Harris, 568 U.S. 237, 243 (2013) (alteration omitted)

(quoting Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality opinion). Thus, even

if a Fourth Amendment search occurred as Daniels opened the door, “law

enforcement officers [had] probable cause to believe that the parolee [was] a

resident of the house to be searched.” Motley, 432 F.3d at 1080.

      Under any test, then, the officers’ conduct was justified in consideration of

“the degree to which [the officers] intrude[d] upon [Daniels’s] privacy” and the

degree to which the officers needed to verify Daniels’s residence “for the

promotion of legitimate governmental interests.” Knights, 534 U.S. at 118–19.

Daniels was a parolee subject to registration requirements due to his history as a

violent offender. Although they are not without protected privacy interests,

parolees “do not enjoy ‘the absolute liberty to which every citizen is entitled.’”

Griffin v. Wisconsin, 483 U.S. 868, 874 (1987) (quoting Morrissey v. Brewer, 408

U.S. 471, 480 (1972)). In this instance, law enforcement officers had a legitimate

government interest in verifying the residence of a violent offender about whom


                                          10
 
they had received reports of drug-related activity. This interest warranted the

officers’ intrusion on Daniels’s privacy interests when the officers knocked and

announced themselves at the Bozeman Trail address.

      IT IS ORDERED that the motion (Doc. 18) is DENIED.

      DATED this 18th day of October, 2018.




                                         11
 
